t c memo united_states tax_court endeavor partners fund llc delta currency trading llc tax_matters_partner et al petitioners v commissioner of internal revenue respondent docket nos filed date 1the following cases are consolidated herewith cabrini partners fund llc delta currency trading llc tax_matters_partner docket no alligator partners fund llc delta currency trading llc tax_matters_partner docket no satellite partners fund llc delta currency trading llc tax_matters_partner docket no counterpoint capital llc caballo inc tax_matters_partner docket no bricolage capital llc caballo inc tax_matters_partner docket no and delta currency trading llc caballo inc tax_matters_partner docket no elias m zuckerman david l katsky adrienne b koch and joseph b weiner for petitioners steven n balahtsis michael a sienkiewicz lisa m goldberg and irene y kim for respondent memorandum findings_of_fact and opinion lauber judge these consolidated tefra cases involve petitions for readjustment of partnership items set forth in timely notices of final_partnership_administrative_adjustment fpaas issued to petitioners for fiscal and calendar tax years that span and the parties resolved before trial all adjustments relating to delta currency trading llc delta bricolage capital llc brico- lage and counterpoint capital llc counterpoint we must decide whether certain transactions entered into by the remaining partnerships--alligator partners fund llc alligator cabrini partners fund llc cabrini endeavor partners fund llc endeavor and satellite partners fund llc satellite --had a reason- able ex ante profit potential or nontax business_purpose all of the transactions at issue involved paired foreign-currency options the internal_revenue_service irs or respondent challenged these transactions on various grounds including their alleged lack of economic_substance disallowing all of the claimed loss deductions the irs made adjustments to the partnerships’ income that exceed dollar_figure million in the aggregate finding that the transactions lacked any economic_substance whatsoever we will sustain respondent’s disallowance of the loss deductions in question but we are unable to sustain the accuracy-related_penalties determined under sec_6662 although the partnerships’ conduct is plainly deserving of penalty re- spondent has conceded that the irs did not secure prior to the issuance of the fpaas written supervisory approval of the penalties as required by sec_6751 see simonsen v commissioner t c __ __ slip op pincite date graev v commissioner t c __ __ slip op pincite date supplementing and overruling in part 147_tc_460 the penalties are therefore not appropriate findings_of_fact some facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated by this reference alligator cabrini 2all statutory references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules of prac- tice and procedure we round all monetary amounts to the nearest dollar we ex- press all exchange rates to four decimal places rounding the final digit all times refer to the local time in new york new york endeavor and satellite ceased operations in and none had a principal_place_of_business when their tax_matters_partner petitioned this court absent stipulation to the contrary appeal of these cases would apparently lie to the u s court_of_appeals for the d c circuit see sec_7482 penultimate sentence a bricolage and affiliates andrew d beer met samyak veera while attending harvard business school in the 1990s after graduating they worked at various financial firms but reunited at sentinel advisors sentinel a new york hedge fund specializing in financial transactions euphemistically described as tax-advantaged during the dot-com boom newly minted millionaires created a seemingly insatiable demand for such schemes which were promoted by accounting firms blessed by law firms and engineered by finance professionals sensing that they could profit in such an environment messrs beer and veera left sentinel in to found bricolage a delaware limited_liability com- pany llc initially mr beer held a interest in bricolage and mr veera held later mr beer contributed his interest in bricolage to caballo his wholly owned s_corporation and mr veera contributed his interest in bricolage to stillwaters inc stillwaters his wholly owned s_corporation messrs beer and veera by virtue of their work at sentinel became familiar with the code provisions relating to partnerships and financial instruments brico- lage’s business model exploited perceived quirks in those provisions using high- ly leveraged option contracts in order to facilitate the transactions in which it specialized bricolage created delta counterpoint delta currency management co llc dcmc and bricolage capital management co llc bcmc caballo and stillwaters respectively held and ownership interests in each entity the principal transactions at issue in these cases were executed by alliga- tor cabrini endeavor and satellite those entities were roll funds so called because they were designed to roll forward into future years tax-shelter losses that investors had been unable to use previously as we explain later the roll funds after fulfilling that function were repurposed to generate tax-shelter losses for mr beer personally and his bricolage affiliates it is thus useful to understand how those alleged prior-year losses arose bricolage’s first business opportunity appeared in when integrated capital associates ica a merchant banking firm asked it to design option trades for a transaction called currency option investment strategy coins a variant of the son-of-boss tax_shelter bricolage agreed during the ensuing months it developed close relationships with ica deutsche bank ag and arthur andersen then an accounting firm clients participating in coins were usually steered to this strategy by arthur andersen coins involved the purchase of offsetting call options also called straddle positions denominated in foreign_currencies the options were contributed to an llc that elected to be treated as a partnership which assumed the participant’s obligations under the options the participant increased his basis in his partnership_interest by the cost of the contributed options but did not reduce his basis when the partnership assumed his obligations under the options the participant ultimately disposed of his partnership_interest and claimed a corres- ponding loss deduction bricolage’s compensation_for its role in coins and subsequent deals was computed as a percentage of the tax losses produced by the transaction it labeled this compensation a strategic consulting fee coins generated approximately 3son-of-boss tax_shelters were variations on a predecessor known as boss an acronym for ‘bond and options sales strategy ’ 128_tc_192 son-of-boss schemes came in many flavors but the essential elements included a series of prearranged transactions designed to generate an artificially high basis in a partnership_interest partici- pants then disposed of their partnership interests generating artificial losses used to offset participants’ real income ibid dollar_figure million in revenue for bricolage in as its reputation and experience grew bricolage began developing trades for other tax-shelter schemes including a transaction similar to coins designed by bdo seidman another accounting firm b pops in late bricolage ica and arthur andersen turned their attention to a new scheme called partnership option portfolio securities pops pops was de- signed to generate gains in one tax period and offsetting losses in another first an accommodating party affiliated with bricolage would acquire a interest in an llc that elected to be treated as a partnership this llc was referred to as an upper_tier_partnership the accommodating party was usually an offshore or otherwise tax indifferent entity affiliated with ica bricolage or an affiliate re- tained a interest in the upper_tier_partnership the upper_tier_partnership acquired a interest in a partnership the lat- ter entity was referred to as the lower_tier_partnership delta held a interest in the lower_tier_partnership the lower_tier_partnership entered into offsetting option contracts with deutsche bank each option contract purported to be a foreign 4mr beer testified that pops was designed to exploit the straddle rules in sec_988 he believed that these rules were designed to prevent a taxpayer from closing the loss leg of a straddle and deferring the gain leg to a subsequent tax period pops accordingly switched the order of these events investors closed the gain leg first and kept the loss leg open until the losses were needed currency contract under sec_1256 and typically covered a minor currency such as the greek drachma or danish krone one leg of the straddle went long on the currency ie would profit if the currency appreciated and the other leg went short ie would lose value if the currency appreciated any fluctuation in the value of the currency produced a gain in one option and an offsetting loss in the other the lower_tier_partnership terminated whichever option profited but kept the losing option open it would then enter into successor hedge positions called switch positions in order to preserve the amount of unrealized_loss the gain on the option was allocated pro_rata to the upper_tier_partnership increasing the basis of each partnership_interest next the accommodating party sold its interest in the upper_tier_partnership to the pops investor the accommodating party thus incurred a loss to offset the gain allocated to it by the lower_tier_partnership the pops investor then pur- chased the upper tier partnership’s interest in the lower_tier_partnership at its fair_market_value the upper_tier_partnership realized a loss on the sale but the loss deduction was disallowed because the pops investor was a majority owner of the 5under bricolage’s reading of the sec_1256 straddle rules the partner- ship would realize a loss on the sister option if and only if it took delivery of the underlying foreign_currency upper_tier_partnership see sec_707 if the pops investor wanted an ordinary_loss the lower_tier_partnership terminated the loss leg of the straddle and allocated the loss pro_rata to its owners if the pops investor wanted a capital_loss a bricolage affiliate purchased the investor’s interest in the lower_tier_partnership for the pops strategy and subsequent deals bricolage received most of its legal advice from arnold porter a law firm arnold porter coordinated bricolage’s regulatory filings and prepared legal documents including llc agree- ments for participants in bricolage-designed transactions it also took an active role in advising about the structure of these transactions its most significant func- tion however was to write opinion_letters for investors in the transactions each letter stated that the form of the transactions if challenged by the irs would more_likely_than_not be respected bricolage initially engaged arnold porter on an hourly basis but bricolage eventually settled on a flat-rate fee structure under which it paid the firm dollar_figure for each opinion letter bricolage paid arnold porter about dollar_figure million in legal fees between and c pico in early bricolage developed a new scheme called personal invest- ment corp pico pico was promoted by ernst young an accounting firm pico like pops featured llcs a tiered_structure straddles and a transitory partner however the llcs in the pico structure elected to be treated as s_corporations rather than partnerships this feature meant that the transitory partner accommodating party had to be an individual who was not a nonresident_alien see sec_1361 because bricolage could no longer use offshore corporations as accommodating parties as it had done in pops it enlisted jason j chai and andrew s ahn for this purpose when constructing the pico transac- tions mr chai is an architect based in los angeles he is related to mr beer’s wife and regularly visited the beers’ home in new york during bricolage’s first months in business mr beer suggested that mr chai participate in pico assur- ing him that the strategy had been vetted by attorneys and tax professionals as an accommodating party mr chai would be allocated multi-million-dollar gains in certain pico transactions but mr beer assured him that offsetting losses would be created to wipe out the gains mr chai believed mr beer’s representations and joined counterpoint in he received a dollar_figure million signing bonus and an annual salary of dollar_figure despite his generous compensation mr chai had a limited role in brico- lage he gave some architectural advice about office design but his primary du- ties were to sign loan agreements articles of incorporation and other documents used in pico transactions at first he traveled from los angeles to new york to execute such documents but as the demand for bricolage’s products expanded these cross-country trips became onerous in bricolage accordingly formed jjc trading llc jjc a disregarded_entity owned by mr chai mr chai executed a power_of_attorney authorizing bricolage to act on jjc’s behalf mr ahn joined bricolage in as a portfolio manager and was initially tasked with facilitating trades for pops and coins transactions after several months mr veera approached him about participating in pico deals as an ac- commodating party mr veera explained that the transactions would generate large gains that would be allocated to a single-member llc owned by mr ahn but when the income flowed to mr ahn’s personal tax_return he would allegedly be able to defease the gains by electing pursuant to sec_475 to mark his holdings to their very low market_value mr ahn understood that his proposed role in pico entailed considerable financial risk and that the gains allocated to him would total hundreds of millions of dollars but he decided that the compensation promised by mr veera out- weighed the risk mr ahn testified that he was paid dollar_figure million when he left bricolage in to implement mr ahn’s role as an accommodating party bricolage formed asa trading llc asa a disregarded_entity wholly owned by him bricolage also formed amarillo pfi corp amarillo an llc that elected to be treated as an s_corporation amarillo was owned -50 by jjc and asa the respective eponymous entities of messrs chai and ahn bricolage executed the first pico transactions in pico bore many similarities to pops the pico investor initially held a interest in an upper tier s_corporation in which jjc or asa held a interest the upper tier s cor- poration held a interest in a lower tier s_corporation bricolage or an affiliate owned the remaining the lower tier s_corporation entered into offsetting foreign-currency option contracts by design one option generated an immediate gain and the other generated a deferred loss the lower_tier_partnership closed the gain leg of the straddle realizing a gain that was ultimately allocated to jjc or asa that gain flowed through to mr chai’s or mr ahn’s individual return but was eliminated by making a sec_475 election and marking the contracts to market the upper tier s_corporation then redeemed jjc’s or asa’s interest making the pico investor its sole shareholder the lower tier s_corporation eventually terminated the loss leg of the straddle handing the pico investor the desired losses at the desired time during early bricolage earned revenue of dollar_figure million from coins transactions and a similar strategy promoted by bdo seidman but in date the irs announced its intention to challenge purported losses from trans- actions like coins that relied on artificially high bases see notice_2000_44 2000_36_irb_255 foreseeing a reduction in demand for these products brico- lage redoubled its efforts on pops and pico transactions d the roll funds pops generated dollar_figure million in fees for bricolage and its affiliates in and many multiples of that in purported losses for bricolage’s clients but these transactions often generated larger losses than the clients could currently use bricolage accordingly created roll funds that purported to transfer the clients’ unneeded losses into subsequent tax periods each of the roll funds--alligator cabrini endeavor and satellite--was in- corporated as a delaware llc and elected to be treated as a partnership for feder- al tax purposes at no point did the roll funds elect to adjust their bases in part- 6mr beer testified that most pops transactions were designed to produce at least dollar_figure million of losses many clients did not need losses of that magnitude in but anticipated future income that they wished to shelter 7as explained infra pp each partnership was terminated in late and replaced by a new partnership pursuant to sec_708 for the sake of continued nership property under sec_754 delta was the managing partner for each roll fund which executed with delta a currency management and securities trading authorization agreement this agreement authorized delta to manage each roll fund’s financial accounts and to trade on its behalf each roll fund maintained dollar-denominated books despite engaging in numerous transactions denom- inated in foreign_currencies none of the roll funds ever recorded a single dollar of foreign_currency_gain_or_loss on its books alligator bricolage executed a pops transaction for gary heiman in genera- ting a purported loss of dollar_figure mr heiman believed that he would be un- able to use the entire loss that year bricolage accordingly created alligator on date as a roll fund for mr heiman the members of alligator were atlantic partners fund llc atlantic the upper_tier_partnership used to effectuate the pops transaction and delta atlantic held a ownership_interest in alligator which it purchased for dollar_figure counterpoint held the remaining ownership_interest which it purchased for dollar_figure these purchase prices were keyed to the size of the tax loss the client de- continued simplicity we will describe each partnership as if it were continuous sired for in mr heiman’s case roughly dollar_figure million atlantic was owned by mr heiman who had a ownership_interest and bricolage which had a interest cabrini bricolage executed a pops transaction for the ronald family_trust a ron- ald trust in generating a purported loss of dollar_figure the ronald trust believed that it would be unable to use the entire loss that year bricolage accord- ingly created cabrini on date as a roll fund for the ronald trust the members of cabrini were gonzaga partners fund llc gonzaga the upper_tier_partnership used to effectuate the pops transaction and delta gonza- ga held a ownership_interest in cabrini which it purchased for dollar_figure delta held the remaining ownership_interest which it purchased for dollar_figure these purchase prices were keyed to the size of the tax loss the client desired for in the ronald trust’s case roughly dollar_figure million gonzaga was owned by the ronald trust which had a ownership_interest and bricolage which had a interest endeavor bricolage executed a pops transaction for the roberts family in gen- erating a purported loss of dollar_figure the roberts family believed that it would be unable to use the entire loss that year bricolage accordingly created endeavor on date as a roll fund for the roberts family the members of endeavor were everglade partners fund llc everglade the upper_tier_partnership used to effectuate the pops transaction and delta everglade held a ownership_interest in endeavor which it purchased for dollar_figure delta held the remaining ownership_interest which it purchased for dollar_figure these purchase prices were keyed to the size of the tax loss the client de- sired for in the roberts family’s case roughly dollar_figure million everglade was owned by the roberts family which had a ownership_interest and bricolage which had a interest satellite bricolage executed a pops transaction for ira lubert in generating a purported loss of dollar_figure mr lubert believed that he would be unable to use the entire loss that year bricolage accordingly created satellite on date as a roll fund for mr lubert the members of satellite were scabbard partners fund llc scabbard the upper_tier_partnership used to effectuate the pops transaction and delta scabbard held a ownership_interest in satellite which it purchased for dollar_figure delta held the remaining ownership_interest which it purchased for dollar_figure these purchase prices were keyed to the size of the tax loss the client desired for in mr lubert’s case about dollar_figure million scabbard was owned by mr lubert who had a ownership_interest and bricolage which had a interest e roll fund transactions in the first set of transactions at issue occurred on december and each trade was memorialized by an international swaps and derivatives associa- tion isda master agreement executed with deutsche bank none of the roll funds received legal or tax_advice orally or in writing about these transactions opening transactions on date delta executed a series of trades on behalf of alli- gator endeavor and satellite each partnership purchased from deutsche bank three sets of paired options ie each partnership purchased a total of six options the premium and payout amounts for one option in each pair were denominated in euro the premium and payout amounts for the other option in each pair were de- 8mr beer testified that the roll funds did not seek legal advice regarding these transactions because bricolage had procured opinion_letters for the preced- ing pops transactions entered into by the investors bricolage apparently be- lieved that securing separate opinion_letters for the roll fund transactions was un- necessary since these transactions in mr beer’s view were substantially_similar to the preceding deals nominated in greek drachmas before executing the december trades bricolage and deutsche bank stipulated that the payouts on the options would be converted to dollars according to preagreed rates which ensured that the payouts on each option would be equivalent in dollar terms because the exchange rates at which the options would be settled were known in advance the parties eliminated any foreign-exchange risk that might otherwise have existed each partnership paid for each option a small amount of cash of the option premium the remaining of the purchase_price was funded by deutsche bank by a currency swap which functioned in effect as a loan for each option deutsche bank advanced to the partnership on december sufficient cur- rency in euro or drachmas as necessary to cover of the option purchase_price the partnership agreed to repay deutsche bank a slightly larger amount of each currency seven days later when the options expired the difference between the former and latter sums was nominal roughly of the option premium and was equivalent to interest the payouts on each of the three option pairs were triggered by a different target exchange rate the payouts on one pair were triggered by the czech koruna euro exchange rate the payouts on the second pair were triggered by the polish zloty euro exchange rate the payouts on the third pair were triggered by the hungarian forint euro exchange rate each option was binary meaning that it would produce one of two specified payouts the first option in each pair provided that if pincite a m on date the target exchange rate equaled or exceeded the specified trigger rate deutsche bank would immediately issue to the roll fund a payment equal to of the option premium on the other hand if the target exchange rate at that moment was below the specified trigger rate the option would produce a pay- out equal to about of the option premium in the latter case deutsche bank would not issue the payment immediately but would retain this smaller sum and pay it with interest thereon to the roll fund in date the second option in each pair exactly reversed the payout conditions if pincite a m on date the target exchange rate was below the specified trigger rate deutsche bank would immediately issue to the roll fund a payment equal to of the option premium on the other hand if the target exchange rate at that moment equaled or exceeded the specified trigger rate the option would produce a payout equal to about of the option premium in the latter case deutsche bank would not issue the payment immediately but would retain this smaller sum and pay it with interest thereon to the roll fund in date on date delta on behalf of alligator cabrini endeavor and satellite executed a second series of option trades delta and deutsche bank again agreed that the payouts on the options would be converted to dollars accord- ing to preagreed exchange rates because the exchange rates at which the options would be settled were known in advance the parties eliminated any foreign-ex- change risk that might otherwise have existed these trades involved the purchase of six sets of paired options that were substantially identical to the december options in terms of notional currencies and triggering exchange rates the only difference was that all dates were moved back about one week the expiration and big payout date for each option was date and the small payout for each losing option was due in date results of the trades the december options settled on december and the december op- tions settled on december each option pair generated for tax_year a gain representing the big payout less the premium for the winning option and an interest_expense representing the cost of the currency swap alligator’s trades generated ordinary_income of dollar_figure and an interest_expense of dollar_figure cabrini’s trades generated ordinary_income of dollar_figure and an interest_expense of dollar_figure endeavor’s trades generated ordinary_income of dollar_figure and an interest_expense of dollar_figure and satellite’s trades generated ordinary_income of dollar_figure and an interest_expense of dollar_figure each roll fund allocated its respective income and interest_expense pro_rata to its respective upper_tier_partnership and delta the upper_tier_partnership in turn allocated the gain and interest_deduction pro_rata to the pops investor and bricolage the gains allocated to the pops investors were completely offset by purported losses they had realized in but were otherwise unable to use on date the roll funds and deutsche bank agreed to extend the payout date for the loss legs of the date option pairs by six months ie from june to date but the roll funds terminated the loss legs a month early on date on that date alligator cabrini endeavor and satellite recorded ordinary losses of dollar_figure dollar_figure dollar_figure and dollar_figure respectively as noted earlier these losses matched the losses the pops investors desired for and formed the basis for calculating the pur- chase prices for their respective partnership interests see supra pp these losses represented the difference calculated in dollars between the premium price for the losing option and the small payouts the roll funds received the roll funds also recorded interest_income representing interest_paid by deut- sche bank on the small payouts the losses and interest_income were allocated pro_rata to each partnership’s respective members the effect of allocating of these losses to the pops investors was to roll forward to a portion of the tax-shelter losses they had been unable to use in f roll fund transactions in by mid-2001 the roll funds had served their original purpose of rolling for- ward the pops investors’ losses in late bricolage repurposed alligator cabrini endeavor and satellite to generate losses for bricolage and its principals chiefly mr beer to that end the roll funds executed a series of transactions on november december and date each trade was memorial- ized by an isda master agreement executed with deutsche bank none of the roll funds received legal or tax_advice orally or in writing about these trades the transactions were all structured as block trades although each participating partnership secured individual loans and purchased individual op- tions the loans and options differed only in magnitude keyed to the magnitude of the desired tax losses for the sake of readability and brevity we describe each block_trade as a single transaction november trades on date delta on behalf of bricolage funds entered into two block trades with deutsche bank for each block_trade delta secured loans from deutsche bank and used the loan proceeds to purchase foreign cur- rency options from deutsche bank alligator endeavor cabrini and two other bricolage funds participated in the first block_trade block_trade a satellite and five other bricolage funds participated in the second block_trade block_trade b before executing the november block trades delta and deutsche bank exchanged trade summary spreadsheets detailing the amounts involved in each set of options and the results that each transaction could produce all the options in- volved puts_and_calls on the euro symbolized by and the danish krone symbolized by dkk at all relevant times the krone was pegged to the euro and the prices of the currencies correlated almost perfectly all of the options expired seven days from the date of purchase the trade summary spreadsheets included the seven-day forward rate prevailing on the date the trades were opened for converting kroner to eurodollar_figure that rate was dkk the trade summary spreadsheets also included the seven-day for- 9for the trades bricolage apparently switched to the krone from the drachma because it desired a currency that was pegged to the euro and the drach- ma was no longer available because greece had entered the eurozone 10a forward rate is the rate at which one currency can be exchanged for an- other at a future date a spot_rate is the rate at which currencies can currently be exchanged in most instances the spot_rate will differ from the forward rate this divergence is attributable among other things to differences in the interest rates prevailing in the various countries ward rates prevailing on the date the trades were opened for converting kroner and euro into dollars those rates were dollar_figure03 and dollar_figure00 dkk delta and deutsche bank used these seven-day forward rates rather than the spot rates prevailing on the date the trades were closed to calculate the payouts on the optionsdollar_figure because the exchange rates at which the options would be settled were known in advance the parties eliminated any meaningful foreign- exchange risk that might otherwise have attended these transactions a block_trade a delta allocated block_trade a to the roll funds as follows to alli- gator to endeavor and to cabrini the balance was allocated to other bricolage funds not involved here block_trade a included a put and a call and payment on each was triggered by the exchange rate between the euro and the british pound delta purchased a big_number call and a dkk big_number put the cost of each option when converted into dollars at the november spot_rate was dollar_figure 11there are small discrepancies--usually of a few thousand dollars--between the payouts recorded in the roll funds’ ledgers and the payouts that one would ex- pect from calculating the payouts using the seven-day forward rates we attribute those discrepancies to rounding the rates shown on the spreadsheets were computed to only four decimal places whereas the actual exchange rates were apparently stated more precisely the participating partnerships made a trivial cash payment toward the pur- chase price of each option--dollar_figure or of the purchase_price the remain- ing was funded by deutsche bank through loans deutsche bank loaned the roll funds big_number then worth dollar_figure to purchase the call option and dkk big_number also worth dollar_figure to purchase the put option both loans were to be repaid in seven days when the options expired both options were binary options the euro call provided that if pincite a m on date the euro pound exchange rate was greater than or equal to the trigger rate deutsche bank would pay the roll funds within two days big_number or dollar_figure at the stipulated forward rate this big payout approximated the sum of the two loans deutsche bank had extended to the roll funds dollar_figure dollar_figure plus one week’s interest on the other hand if the euro pound exchange rate at that moment was below the trigger rate the option would produce a small payout of big_number or dollar_figure at the stipulat- ed forward rate the small payout approximated the cash the partnerships had paid toward the options dollar_figure dollar_figure plus one week’s interest in the latter case deutsche bank would not issue the payment immediately but would retain the small payout on the losing option and remit it with interest there- on to the roll fund in date the krone put exactly reversed the payout conditions if pincite a m on date the euro pound exchange rate was below the trigger rate deutsche bank would pay the roll funds within two days dkk big_number or dollar_figure at the stipulated forward rate once again this big payout approxi- mated the sum of the two loans deutsche bank had extended to the roll funds dollar_figure dollar_figure plus one week’s interest on the other hand if the euro pound exchange rate at that moment was equal to or above the trigger rate the option would produce a small payout of dkk big_number or dollar_figure at the stipulated forward rate once again the small payout approximated the cash the partnerships had paid toward the options dollar_figure dollar_figure plus one week’s interest in the latter case deutsche bank would not issue the payment immediately but would retain the small payout on the losing option and remit it with interest thereon to the roll fund in date b block_trade b delta allocated of block_trade b to satellite and the balance to other bricolage funds not involved here block_trade b resembled block_trade a except that it involved a euro put and a krone call the terms and structure of the two options were identical except for the currency amounts involved the purchase_price for each option was dollar_figure the partnerships paid dollar_figure or in cash toward each purchase_price and deutsche bank loaned the partnerships dollar_figure in euro and kroner respectively to fund of each purchase_price for the call option the big payout was dkk big_number dollar_figure at the stipulated forward rate and the small payout was dkk big_number dollar_figure at the stipulated forward rate for the put option the big payout was big_number dollar_figure at the stipulated forward rate and the small payout was big_number dollar_figure at the stipulated forward rate once again the big payout on the win- ning option approximated the sum of the two loans deutsche bank had extended to the roll funds dollar_figure dollar_figure plus one week’s interest and the small payout on the losing option approximated the cash the partnerships had paid toward the options dollar_figure dollar_figure plus one week’s interest as for block_trade a deutsche bank would make the big payout on the winning op- tion within two days but it would retain the small payout on the losing option un- til date when it would pay that sum with interest to the roll fund c results of the november trades the euro pound exchange rate on december exceeded on decem- ber deutsche bank accordingly converted its obligations under the option con- tracts into dollars at the prearranged seven-day forward rates for block_trade a deutsche bank made the big payout of dollar_figure on the winning euro call option which it used to pay itself back for the two loans plus interest that trade generated a small payment of dollar_figure on the losing krone put option which deutsche bank retained and ultimately remitted with interest to the roll funds in october dollar_figure for block_trade b deutsche bank made the big payout of dollar_figure on the winning krone call option which it used to pay itself back for the two loans plus interest that trade generated a small payment of dollar_figure on the losing euro put option which deutsche bank retained and ultimately remitted with interest to the roll funds in date delta allocated to alligator cabrini endeavor and satellite for their respective shares of the option gains and interest_expense and it allocated to them for their respective shares of the option losses and interest_income for the partnerships recorded ordinary_income of dollar_figure dollar_figure dollar_figure and dollar_figure respectively the losses on the losing options were rolled forward to 12the residual payments were initially due in date but the roll funds and deutsche bank agreed that they would be remitted early when bricolage began to wind down its operations see infra p december trades on date delta on behalf of bricolage funds executed a second set of block trades with deutsche bank alligator endeavor cabrini and two other bricolage funds participated in the first block_trade block_trade c satellite and six other bricolage funds participated in the second block_trade block_trade d like the november trades the december trades involved puts_and_calls on the euro and the danish krone this time with payment triggered by the euro yen exchange rate on date trade summary spreadsheets exchanged between delta and deutsche bank included the seven-day forward rates prevailing on the date the trades were opened for converting kroner into euro and for converting kroner and euro into dollars those rates were dkk dollar_figure00 dkk and dollar_figure87 delta and deutsche bank used those seven-day forward rates rather than the spot rates prevailing on the date the trades were closed to calculate the payouts on the options because the exchange rates at which the options would be settled were known in advance the parties eliminated any meaningful foreign-exchange risk that might otherwise have attended these transactions a block_trade c delta allocated of block_trade c to alligator to endeavor to cabrini and the balance to funds not involved here block_trade c like block_trade a involved a euro call and a krone put and the material terms of the transactions apart from the amounts involved were substantially identical the purchase_price for each option was dollar_figure million the partnerships paid dollar_figure or in cash toward each purchase_price and deutsche bank loaned the partnerships dollar_figure in euro and kroner respectively to fund of each purchase_price for the call option the big payout was big_number or dollar_figure at the stipulated forward rate and the small payout was big_number or dollar_figure at the stipulated forward rate for the put option the big payout was dkk big_number or dollar_figure at the stipulated forward rate and the small payout was dkk big_number or dollar_figure at the stipulated forward rate once again the big payout approximated the sum of the two loans deutsche bank had extended to the roll funds dollar_figure dollar_figure plus one week’s interest and the small payout approximated the cash the partnerships had paid toward the op- tions dollar_figure dollar_figure plus one week’s interest deutsche bank would make the big payout on the winning option within four days but it would retain the small payout on the losing option until date when it would pay that sum with interest to the roll fund b block_trade d delta allocated of block_trade d to satellite and the balance to funds not involved here block_trade d like block_trade b involved a euro put and a krone call but with payment now triggered by the euro yen exchange rate the material terms of the transactions apart from the amounts involved were substan- tially identical the purchase_price for each option was dollar_figure the partner- ships paid dollar_figure or in cash toward each purchase_price and deutsche bank loaned the partnerships dollar_figure in euro and kroner respectively to fund of each purchase_price for the call option the big payout was dkk big_number or dollar_figure at the stipulated forward rate and the small payout was dkk big_number or dollar_figure at the stipulated forward rate for the put option the big payout was big_number or dollar_figure at the stipulated forward rate and the small pay- out was big_number or dollar_figure at the stipulated forward rate once again the big payout approximated the sum of the two loans deutsche bank had extended to the roll funds dollar_figure dollar_figure plus one week’s interest and the small payout approximated the cash the partnerships had paid toward the options dollar_figure dollar_figure plus one week’s interest deutsche bank would make the big payout on the winning option within four days but it would retain the small payout on the losing option until date when it would pay that sum with interest to the roll fund c results of the december trades the euro yen exchange rate on december exceeded the specified trigger rate on december deutsche bank accordingly converted its obligations under the option contracts into dollars at the prearranged seven-day forward rates for block_trade c deutsche bank paid dollar_figure on the winning euro call option which it used to pay itself back for the two loans plus interest that trade generated a payment of dollar_figure on the losing krone put option which deutsche bank retained and ultimately remitted with interest to the roll funds in date for block_trade d deutsche bank made the big payout of dollar_figure on the winning krone call option which it used to pay itself back for the two loans plus interest that trade generated a payout of dollar_figure on the losing euro put op- tion which deutsche bank retained and ultimately remitted with interest to the roll funds in date delta allocated to alligator cabrini endeavor and satellite for their respective shares of the option gains and interest_expense and it allocated to them for their shares of the option losses and interest_income for the partnerships recorded ordinary_income of dollar_figure dollar_figure dollar_figure and dollar_figure respectively the losses on the losing options were rolled forward december trades on date delta on behalf of bricolage funds executed its final set of binary option trades with deutsche bank alligator endeavor cabri- ni and four other bricolage funds participated in the first block_trade block_trade e satellite cabrini and five other bricolage funds participated in the second block_trade block_trade f like the previou sec_2001 trades the december trades involved puts_and_calls on the euro and the danish krone this time with payment triggered by the euro swiss franc exchange rate on date trade summary spread- sheets exchanged between delta and deutsche bank included the seven-day for- ward rates prevailing on the date the trades were opened for converting kroner into euro and for converting kroner and euro into dollarsdollar_figure those rates were dkk dollar_figure00 dkk and dollar_figure22 delta 13because seven days from december was christmas day the option contracts expired on december and the seven-day forward rates were appli- cable on that day and deutsche bank used those seven-day forward rates rather than the spot rates prevailing on the date the trades were closed to calculate the payouts on the options because the exchange rates at which the options would be settled were known in advance the parties eliminated any meaningful foreign-exchange risk that might otherwise have attended these transactions a block_trade e delta allocated of block_trade e to alligator to endeavor and the balance to funds not involved here block_trade e like block trades a and c involved a euro call and a krone put and the material terms of the transactions apart from the amounts involved were substantially identical the purchase_price for each option was dollar_figure the partnerships paid dollar_figure or in cash toward each purchase_price and deutsche bank loaned the partnerships dollar_figure in euro and kroner respectively to fund of each purchase_price for the call option the big payout was big_number or dollar_figure at the stipulated forward rate and the small payout was big_number or dollar_figure at the stipulated forward rate for the put option the big payout was dkk big_number or dollar_figure at the stipulated forward rate and the small pay- out was dkk big_number or dollar_figure at the stipulated forward rate once again the big payout approximated the sum of the two loans deutsche bank had extended to the roll funds dollar_figure dollar_figure plus one week’s interest and the small payout approximated the cash the partnerships had paid toward the options dollar_figure dollar_figure plus one week’s interest deutsche bank would make the big payout on the winning option within two days but it would retain the small payout on the losing option until date when it would pay that sum with interest to the roll fund b block_trade f delta allocated of block_trade f to satellite to cabrini and the balance to funds not involved here like block trades b and d block_trade f involved a euro put and a krone call but with payment now triggered by the euro swiss franc exchange rate the material terms of the transactions apart from the amounts involved were substantially identical the purchase_price for each option was dollar_figure the partnerships paid dollar_figure or in cash toward each purchase_price and deutsche bank loaned the partnerships dollar_figure in euro and kroner respectively to fund of each purchase_price for the call option the big payout was dkk big_number or dollar_figure at the stipulated forward rate and the small payout was dkk big_number or dollar_figure at the stipulated forward rate for the put option the big payout was big_number or dollar_figure at the stipulated forward rate and the small payout was big_number or dollar_figure at the stipulated forward rate once again the big payout approximated the sum of the two loans deutsche bank had extended to the roll funds dollar_figure dollar_figure plus one week’s interest and the small payout approximated the cash the partnerships had paid to- ward the options dollar_figure dollar_figure plus one week’s interest deutsche bank would make the big payout on the winning option within two days but it would retain the small payout on the losing option until date when it would pay that sum with interest to the roll fund c results of the december trades the euro swiss franc exchange rate on december exceeded the specified trigger rate on december deutsche bank accordingly converted its obliga- tions under the option contracts into dollars at the prearranged seven-day forward rates for block_trade e deutsche bank made the big payout of dollar_figure on the winning euro call option which it used to pay itself back for the two loans plus interest that trade generated a payment of dollar_figure on the losing krone put option which deutsche bank retained and ultimately remitted with interest to the roll funds in date for block_trade f deutsche bank made the big pay- out of dollar_figure on the winning krone call option which it used to pay itself back for the two loans plus interest that trade generated a payout of dollar_figure on the losing euro put option which deutsche bank retained and remitted with interest to the roll funds in date delta allocated to alligator cabrini endeavor and satellite for their respective shares of the option gains and interest_expense and it allocated to them for their respective shares of the option losses and interest_income for the partnerships recorded ordinary_income of dollar_figure dollar_figure dollar_figure and dollar_figure respectively the losses on the losing options were rolled forward g technical terminations of atlantic satellite and cabrini on date atlantic sold its interest in alligator to black fox partners fund llc black fox a bricolage affiliate held by amarillo and dcmc under sec_708 this sale terminated alligator’s tax yeardollar_figure the same day scabbard sold its interest in satellite to black fox thus terminating satellite’s tax_year 14this section provides that a partnership is considered terminated if at least of the total interest in its capital and profits is sold or exchanged in a month period this is sometimes referred to as a technical_termination by regulation the sale of the interest terminates the existing partnership and creates a new one sec_1_708-1 income_tax regs the terminated partnership is treated as if it had contributed its assets and liabilities in exchange for an interest in the new partnership ibid alligator and satellite each filed a form_1065 u s return of partnership income for the tax_year ending tye date see sec_443 sec_6031 sec_1_6031_a_-1 income_tax regs on its form_1065 alligator reported an ordinary_loss of dollar_figure representing dollar_figure of purported losses from the trades offset against gain of dollar_figure from the date trades on its form_1065 satellite reported an ordinary_loss of dollar_figure representing purported losses of dollar_figure from the trades offset against gain of dollar_figure from the date trades alligator and satellite allocated of these losses to atlantic and scabbard respectively and to delta on date gonzaga sold its interest in cabrini to black fox for dollar_figure resulting in the termination of cabrini’s tax_year cabrini ac- cordingly filed a form_1065 for the tax_year ending on that date on its form_1065 cabrini reported an ordinary_loss of dollar_figure representing purported losses of dollar_figure from the trades offset against gain of dollar_figure from the november and date trades cabrini allocated of these losses to gonzaga and to delta h the roll funds’ returns for tye date alligator cabrini endeavor and satellite each filed a timely form_1065 for tye date on their forms alligator and satellite reported gains of dollar_figure and dollar_figure respectively on the winning options from the december and trades on its form_1065 cabrini reported a gain of dollar_figure on the winning option from the date trade on its form_1065 endeavor reported gains of dollar_figure on the winning options from the november december and date trades each roll fund computed its gains as the difference between its share of the large payout in dollars and its share of the associated option purchase_price in dollars each roll fund allocated of the gain to delta and of the gain to black foxdollar_figure black fox allocated of its gain or dollar_figure to amarillo amaril- lo allocated of that gain to jjc and to asa the income allocated to jjc and asa flowed through to the individual returns of messrs chai and ahn respectively messrs chai and ahn elected under sec_475 to be treated as traders in securities with respect to their interests in amarillo and reported losses equal to 15black fox acquired everglade’s interest in endeavor on date the difference between their claimed bases in their amarillo stock and the stock’s fair_market_value at the time of the elections each of mr chai and mr ahn claimed that his amarillo stock had a basis of dollar_figure but a fair_market_value of only dollar_figure each accordingly reported a mark-to-market loss of dollar_figure dollar_figure dollar_figure which offset all but dollar_figure of the gain allocated to him by the partnerships i reporting losses from the trades in early the irs identified as abusive several transactions involving tiered structures straddle transactions and transient partners the irs began is- suing soft letters to participants in such transactions requesting among other things the names of investors bricolage received its first soft letter in date soon thereafter the irs published notices announcing its intention to challenge the transactions notice_2002_65 2002_41_irb_690 notice_2002_50 2002_28_irb_98 recognizing that the irs notices accurately described pops and pico bricolage advised its clients that the notices were only a statement of the irs’ position not a change in law but the notices effectively eliminated demand for bricolage products forcing it to abandon many planned transactions bricolage accordingly began to wind down its activities on date alligator cabrini endeavor and satellite terminated early the open loss legs of the november and date trades which were originally scheduled to close in date bricolage canceled all four part- nerships and each timely filed a final form_1065 endeavor’s final tax_year ended on date and the final tax years for alligator cabrini and satellite ended on date on its final form_1065 each roll fund reported losses from the trades calculated as the difference between the purchase_price in dollars for each losing option and that option’s deferred small payout in dollars the reported losses were j trade alligator cabrini endeavor satellite dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total fpaas on date respondent issued timely fpaas to each roll fund alligator and satellite received fpaas for their tyes date date and date cabrini received fpaas for its tyes december and and date and endeavor received fpaas for its tyes date and october dollar_figure the fpaas disallowed deductions for the losses_and_expenses attributable to the and foreign_currency trades determining that these transactions lacked economic_substance that they violated the subchapter_k antiabuse provisions and that the roll fund partnerships were shams the irs also asserted partnershiplevel accuracy-related_penalties under sec_6662 delta as tax_matters_partner for each roll fund timely petitioned the court because of various changes in the partnership ownership structures during and mr beer is the real party in interest for most of the tax_liabilities at issuedollar_figure k expert testimony at trial don m chance petitioners offered the expert testimony of don m chance a finance pro- fessor at louisiana state university dr chance holds a ph d in finance and has 16endeavor’s tax_year ending date began on date accordingly its liability for the trades the loss legs of which closed on date is not at issue here 17on date delta sold it sec_1 interests in alligator cabrini endeavor and satellite to the anova capital corp a bricolage affiliate on date mr beer acquired jjc’s and asa’s interests in amarillo which owned a interest in black fox accordingly most of the losses from the transactions will flow through to mr beer written extensively on foreign_currencies and financial markets the court recognized dr chance as an expert in finance and derivativesdollar_figure dr chance examined the block trades that occurred in denominated in kroner and euro he performed a statistical technique called a monte carlo simulation to estimate the likelihood that the transactions would be profitable al- though the krone was pegged to the euro it could fluctuate around the euro within an extremely narrow band there was also a theoretical possibility that denmark could lift the krone’s peg to the euro dr chance did not estimate the likelihood that a depeg might occur or calculate how such an event would affect the trans- actions’ profit potential dr chance’s simulations relied on a computer algorithm that generated big_number theoretical exchange rates that might have prevailed on the settlement_date for each set of currency options in performing these simulations dr chance as- 18dr chance has previously testified for taxpayers in several tax-shelter cases two cases in which he testified involved son-of-boss tax_shelters he also testified in a case involving a currency options bring reward alternatives cobra tax_shelter see markell co inc v commissioner tcmemo_2014_86 107_tcm_1447 794_fsupp2d_710 w d tex bemont invs llc v united_states u s dist lexis e d tex aff’d in part rev’d in part 679_f3d_339 5th cir in each case dr chance testified that the tax-shelter transactions had a probability of profit in each case the court held contrary to dr chance’s testimony that the transactions lacked economic_substance and were purely tax-motivated sumed that the trades would be settled at whatever the spot rates might happen to be on that date that assumption was contrary to the facts established at trial as we have found delta and deutsche bank agreed in advance that the option payouts would be calculated using the seven-day forward rates for the euro krone dollar krone and dollar euro that prevailed when they entered into the option contracts because the exchange rates at which the options would be settled were agreed in advance neither party bore any meaningful foreign- exchange risk dr chance’s entire analysis was premised on a contrary-to-fact assumption and his report and testimony thus have no probative value jack e yeager petitioners offered the expert testimony of jack e yeager a managing part- ner at the de laval yeager group who holds a ph d in finance from texas tech university his expert report purports to show that mr beer’s decisions to sell tax_shelters and repurpose the losses they generated for his personal_use were econo- mically rational ie profit-maximizing dr yeager performed a cashflow anal- ysis that assumed mr beer would purchase the partnerships and sell their built-in losses to investors or if he was unable to do so use the built-in losses himself dr yeager assumed that bricolage would be able to sell dollar_figure million of tax_shelter losses in and he supplied no basis for that assumption and the evidence at trial supplied no basis for it either nor did he factor into his analysis the likelihood that the irs would challenge the tax_shelter transactions thus diminishing or eliminating the demand for such products respondent moved to exclude dr yeager’s reports from evidence and we reserved ruling on that motion expert testimony must be based upon sufficient facts or data and be relevant to a fact in issue fed r evid conversely unreasonable unreliable and irrelevant expert testimony should be excluded see 136_tc_326 dr yeager’s reports relied on many assumptions that had no support in the evidentiary record and are implausible on their face in any event his conclusion that mr beer engaged in profit-maximizing behavior is irrelevant to the central issue before the court viz whether the foreign-currency option transactions had any potential for economic profit we will accordingly grant respondent’s motion and exclude mr yeager’s reports from evidencedollar_figure 19respondent submitted the rebuttal report of john d finnerty in response to dr yeager’s report dr finnerty is the managing director of alixpartners llp a consulting firm and received a ph d in operations research from the naval postgraduate school the court recognized dr finnerty as an expert in financial economics dr finnerty made many of the same points that have persuaded us to exclude dr yeager’s report from evidence timothy m weithers respondent offered the expert testimony of timothy m weithers a director at the chicago trading co dr weithers received a ph d in economics from the university of chicago and has spent most of his career teaching traders and finance professionals about foreign exchange options and derivatives the court recognized dr weithers as an expert in those subjects we found him to be a knowledgeable and credible witness dr weithers assumed correctly that deutsche bank had calculated the op- tion payouts using exchange rates to which it and delta had agreed in advance these pre-agreed rates eliminated any meaningful exchange-rate uncertainty or risk that might otherwise have attended the transactions dr weithers opined that the transactions would produce the same payouts regardless of what spot prices prevailed for the relevant currencies on the settlement dates ie a big payout in dollars approximating the principal_amount of the deutsche bank loans and a small payout in dollars approximating the cash contributions by the partnerships in dr weithers’ view the transactions amounted to cash deposits by the partner- ships that were returned with interest when the loss legs closed for these rea- sons he concluded that the options could not produce an economic profit l amended pleadings after post-trial briefing petitioners moved to amend their pleadings to al- lege that respondent had failed as part of his burden of production under sec_7491 to demonstrate that the initial determination of the accuracy-related pen- alties had been approved in writing by the immediate supervisor of the individual who made the determinationdollar_figure see sec_6751 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 we granted that motion and invited respondent to file a motion to reopen the record for the purpose of submitting evidence on this point respondent declined to file such a motion conceding that he d id not have the written approval of either the immediate supervisor of the individual who made the initial determination to assert an accuracy-related_penalty or of a higher level official designated by the secretary however in post-trial amend- ments to his answers respondent reasserted the accuracy-related_penalties and al- leged that those amendments had been approved in writing by the trial attorney’s immediate supervisor 20petitioners’ motion and respondent’s response thereto were filed before this court issued its opinion in dynamo holdings ltd p’ship v commissioner t c __ date in which we held that the commissioner does not bear the burden of production on penalties in tefra partnership-level proceedings opinion a jurisdiction sec_6226 grants this court jurisdiction to determine all partnership items for the partnership taxable_year to which an fpaa relates including the proper allocation of such items among the partners and the applicability of any penalty that relates to an adjustment to a partnership_item a partnership_item means an item required to be taken into account for the partnership’s taxable_year that the secretary has determined is more appropriately determined at the partnership level than at the partner level sec_6231 sec_301 a - proced admin regs neither party contends that respondent’s proposed adjustments should be determined at the partner level and we reach the same conclusion we accordingly have jurisdiction to review the fpaas at issue b burden_of_proof the irs’ determinations in a notice_of_deficiency or an fpaa are generally presumed correct and taxpayers bear the burden of proving them erroneous see rule a 290_us_111 107_tc_94 under sec_7491 the bur- den of proof may shift to the commissioner if the taxpayer produces credible evi- dence with respect to any relevant factual issue and meets other requirements pe- titioners contend that they maintained all required records presented credible_evidence at trial and cooperated with respondent and hence that respondent should bear the burden_of_proof see sec_7491 because we base all of our conclusions on a preponderance_of_the_evidence the allocation of the burden_of_proof in these cases is immaterial see 131_tc_185 128_tc_163 n c analysis respondent disallowed deductions for the losses arising from the roll fund transactions on various grounds including the transactions’ alleged lack of eco- nomic substance respondent alternatively contended that the roll fund partner- ships were shams and that the transactions violated subchapter k’s antiabuse pro- visions finding as we do that the paired foreign_currency_transactions had no economic_substance we need not address those alternative arguments the fundamental premise underlying the internal_revenue_code is that tax- ation is based upon a transaction’s substance rather than its form 904_f2d_1011 5th cir aff’g 89_tc_849 aff’d 501_us_868 even if a taxpayer scrupulously follows the code’s formalities he can derive tax benefits from a transaction only if it is compelled or encouraged by business or regulatory realities imbued with tax-independent considerations and not shaped solely by tax-avoidance features that have meaningless labels attached 435_us_561 whether a transaction has economic_substance requires a factual determination 338_us_451 congress codified the economic_substance_doctrine in health care and education reconciliation act of pub_l_no sec stat pincite0 codified at sec_7701 for prior years including the tax years at issue here the federal courts applied these principles as a matter of com- mon law examining the objective economic effects of a disputed transaction and the taxpayer’s subjective purpose for entering into it but the courts did not entire- ly agree on the relationship between these factors some courts applied a conjunctive test under which a transaction would be respected only if it had objective economic effects other than tax savings and a nontax business_purpose see 515_f3d_749 7th cir 454_f3d_1340 fed cir 254_f3d_1014 11th cir rev’g t c memo 870_f2d_21 1st cir other courts employed a disjunctive test requiring either an objective potential for profit or a nontax business_purpose see ies indus inc v united_states 253_f3d_350 8th cir 968_f2d_1229 d c cir rev’g fox v commissioner tcmemo_1988_ 56_tcm_863 752_f2d_89 4th cir aff’g in part rev’g in part 81_tc_184 a third group of courts took a more flexible approach examining various factors deemed relevant to a determination concerning economic_substance see eg 755_f3d_1051 9th cir stating that the economic_substance_doctrine is not a rigid two-step analysis but instead focuses holistically on whether the transaction had any practical economic effects other than creation of tax benefits aff’g tcmemo_2012_106 157_f3d_231 3d cir aff’g in part rev’g in part tcmemo_1997_115 appeal of the instant cases would apparently lie to the court_of_appeals for the d c circuit see supra p 3-dollar_figure that court has applied a disjunctive test under which a transaction will be respected if it ha d a reasonable prospect ex ante for economic gain or was undertaken for a business_purpose other than the 21we are generally reluctant to opine on potential venues for appeal see 144_tc_161 but we must do so where the applicable law is squarely in point 54_tc_742 aff’d 445_f2d_985 10th cir 99_tc_490 tax benefits horn f 2d pincite if a transaction satisfies either prong of this test it is deemed to have economic_substance see country pine fin llc v commissioner tcmemo_2009_251 98_tcm_410 citing horn f 2d pincite objective profit potential we must first determine whether the paired foreign_currency options in an objective sense had any reasonable possibility of profit horn f 2d pincite depending on the type of transaction involved factors relevant to this in- quiry may include whether the transaction could generate a profit irs v cm holdings inc in re cm holdings inc 301_f3d_96 3d cir cre- ated genuine obligations enforceable by an unrelated party united parcel serv of am inc f 3d pincite or imposed upon the taxpayer a real risk of loss ies indus inc f 3d pincite a transaction will not be respected for tax purposes unless it is capable ex ante of appreciably affecting the taxpayer’s beneficial_interest in a manner other than reducing his tax see 364_us_361 the paired foreign_currency options were complicated and intentionally so stripped to their essentials however they were remarkably simple and vapid for each option pair the roll fund was guaranteed to get the big payout on the winning option and the small deferred payout on the losing option the big payout roughly equaled the sum of the two option premiums and it was used to repay the deutsche bank loan which had funded the two option premiums once the big payout is offset against the loan the transaction appears in its true economic form the roll funds made a modest deposit of cash and got their money back in the form of the small deferred payout one year later with interest the paired foreign_currency options were substantially identical apart from the amounts involved block_trade a executed on date illustrates the absence of any profit potential these paired options involved bets on what the exchange rate would be seven days later between the euro and the british pound would that rate be above or below the trigger rate of the roll funds borrowed dollar_figure from deutsche bank using those funds and dollar_figure of their own cash to purchase a put option and a call option each for a premium of dollar_figure on its face each option was tremendously risky in one week it would roughly double in value or become almost worthless but that risk--and the correlative potential for profit--was completely eliminated by the offsetting option which precisely reversed the payout conditions the roll funds were guaranteed to win the big payout on one option and get the losing de- ferred payout on the other option the sum of the big payout dollar_figure and the small payout dollar_figure was dollar_figure that sum almost exactly equaled the sum of the two option premiums dollar_figure dollar_figure with the difference dollar_figure attributable to interest ignoring interest the option payouts equaled the option premiums so the roll funds could not possibly profit from their supposed bet on the exchange rate between the euro and the british pound however because the roll funds kept their books in u s dollars and because the option payouts were to be made in euro and kroner there existed a theoretical risk--and correlative potential for profit--in the event of exchange rate swings among those currencies and the dollar during the seven-day option period but that risk was eliminated when delta and deutsche bank fixed the applicable exchange rates in advance the trade summary spreadsheets exchanged between delta and deutsche bank when executing block_trade a and all the other option trades included the seven-day forward rates for the euro versus the krone for the dollar versus the euro and for the dollar versus the krone when deutsche bank settled the option trades seven days later it calculated the payouts using those pre-agreed forward rates because the roll funds knew in advance how many dollars they would re- ceive when the trades closed they bore no foreign exchange risk and had no possi- bility of making any foreign exchange profit at trial mr beer admitted that deutsche bank had settled the option trades using the seven-day forward rates for the euro and krone reflected in the trade summary spreadsheets rather than the spot rates prevailing when the trades closed for this he blamed deutsche bank’s trading desk alleging that it had in- correctly used the forward rather than the spot rates to convert the payouts this testimony was self-serving and we did not find it credible mr beer’s testimony presupposes that deutsche bank erred in this way not once but every time it closed a delta options trade he could not explain why seven-day forward rates would have been included in the term sheets to begin with unless as part of an agreement to fix the settlement exchange rates in ad- vance in any event the most logical witness to testify about deutsche bank’s trading practices would have been a witness from deutsche bank petitioners did not call anyone from deutsche bank to testify and from this we infer that such testimony would not have been helpful to them see 6_tc_1158 aff’d 162_f2d_513 10th cir for these reasons we find that the paired foreign_currency options had no reasonable possibility of generating an economic profit see horn f 2d pincite because the put and the call had precisely offsetting payout conditions the roll funds could not possibly profit on the bet concerning the future exchange rate between the euro and the british pound and because delta and deutsche bank fixed in advance the exchange rates at which the euro and krone payouts would be converted into dollars the roll funds could not possibly profit from exchange-rate swings during the seven-day option period ignoring nominal amounts of interest the big payout on the winning option plus the small payout on the losing option equaled the sum of the two option premiums the big payout repaid deutsche bank for the loan used to fund the option premiums and the small payout returned to the roll funds the cash they put up initially when the dust cleared the roll funds simply made a bank deposit and got their money back one year later with interest at libor as agreed in advance subjective business_purpose having found that the transactions could not have produced a profit we turn to horn’s second prong whether the participants in a subjective sense had a bus- iness purpose apart from generating tax losses factors relevant to this inquiry in- clude aspects of a transaction’s structure content or pricing that are inexplic- able absent a tax-avoidance purpose cm holdings inc f 3d pincite the extent to which the taxpayer evaluated the transaction’s risks and profit potential ies indus inc f 3d pincite rice’s toyota world inc f 2d pincite how the transaction was marketed to investors 990_f2d_893 6th cir aff’g tcmemo_1991_ and whether the transaction was conducted at arm’s length 499_us_554 since the roll funds were partnerships we also consider whether the parties intended to join together as partners to conduct business activity for a purpose other than tax_avoidance see 201_f3d_505 d c cir noting that the sham_partnership and economic_substance doctrines overlap in this context aff’g tcmemo_1998_305 the roll funds were outgrowths of pops and pico transactions that were marketed to investors as tax_shelters mr beer designed the roll funds to preserve for later years illegitimate tax-shelter losses that pops investors could not use cur- rently once that objective was achieved he repurposed the roll funds to shelter gains that he and his bricolage affiliates had themselves realized from their tax- shelter schemes the roll funds and the pops transactions from which they grew were clearly marketed as tax_shelters whose promised tax-savings guaranteed economic gain to the participants pasternak f 2d pincite buyuk llc v commissioner tcmemo_2013_253 106_tcm_502 finding a lack of subjective business_purpose where transaction was marketed as a tax_shelter there is no evidence that the participants in alligator cabrini endeavor or satellite intended to join together as partners to conduct business activity for a purpose other than tax_avoidance asa investerings p’ship f 3d pincite the four roll funds were paper entities that engaged in no business activity what- ever delta executed the block trades and simply assigned percentages of the loss- es to each partnership none of the pops investors for whose benefit the losses were initially created testified at trial and there is no evidence that they even knew what was going on bricolage computed its fees for the underlying pops transactions as a per- centage of the tax losses that investors desired although it charged no additional fee for rolling those losses forward each investor’s initial contribution to his roll fund represented a fraction of the losses he wished to secure in see supra pp this form of pricing suggests a tax-avoidance purpose see buyuk llc t c m cch pincite finding a lack of subjective business_purpose where amounts the taxpayers committed to invest were determined solely as per- centages of the anticipated tax losses the structure and content of the paired foreign_currency options also shows the lack of a subjective business_purpose petitioners insist that the transactions were intended to profit if denmark lifted the krone’s peg to the euro such a de- peg was extremely unlikely assuming arguendo that one wished to place this long-shot bet one would be ill-advised to select an option period of just seven days and even if a depeg occurred during those seven days the roll funds could not have profited because the parties had agreed in advance that the option pay- outs would be calculated not using the spot rates prevailing at settlement but us- ing the seven-day forward rates for the krone versus the euro if delta truly wished to bet on a krone depeg it had straightforward invest- ment tools available to it eg engaging in foreign exchange swaps purchasing krone puts or selling the currency short the transactions it actually implemented were to say the least overly elaborate see 314_f3d_625 d c cir noting that purported partners could have avoided millions of dollars in transaction costs by purchasing notes directly instead of creating an elaborate structure asa investerings p’ship f 3d pincite finding a lack of subjective business_purpose where taxpayer could have placed its economic bet without use of the elaborate partnership-with a pair of partners concocted for the occasion 140_tc_15 finding lack of subjective business_purpose where tax-shelter participants could have achieved purported business objective by simply signing a loan agreement and a security_agreement aff’d 801_f3d_104 2d cir 330_fsupp2d_122 d conn t he construction of an elaborate time consuming inefficient and expensive transaction for the purported purpose of generating fees itself points to plaintiff’s true motivation tax_avoidance aff’d 150_fedappx_40 2d cir despite the euro krone peg petitioners insist that the roll funds could have realized foreign-exchange profit or loss depending on currency moves between those currencies and the dollar as noted previously however the trade summary spreadsheets exchanged between delta and deutsche bank also included the seven-day forward rates for the dollar versus the euro and the dollar versus the krone deutsche bank in fact used these pre-agreed forward rates when converting the option payouts into dollars indeed although the roll funds executed numerous foreign_currency option trades at various times over the course of two years none of them ever recorded a single dollar of foreign exchange gain_or_loss this would seem inconceivable if they truly faced currency fluctuation risks this track record clearly shows that the exchange rates were all fixed in advance that the option trades were effectively executed in dollar terms and that the roll funds thus bore no foreign-exchange risk of any kind petitioners suggest that we should not examine the investors’ motivations for entering into the paired foreign_currency options but instead consider whether bricolage intended to profit from selling tax_shelters to consumers according to petitioners bricolage intended to repurpose the roll funds into less exotic invest- ment vehicles after the loss legs of the date trades were terminated bricolage allegedly intended to market the repurposed partnerships to wealthy in- vestors who would supposedly find the funds’ trading history and built-in loss- es attractive bricolage contends that this plan was derailed when irs announced its intention to challenge pops and pico transactions this contention is wholly unpersuasive to start with petitioners’ factual assertions find no support in the record apart from mr beer’s testimony which we did not find credible there is no evidence that bricolage ever intended to re- purpose alligator cabrini endeavor or satellite into conventional investment vehicles these roll funds were designed for a limited purpose transferring pops losses from to after accomplishing this objective bricolage pur- chased the investors’ interests in the roll funds so that it could reduce its and mr beer’s own tax_liabilities the roll funds had no trading history that could ap- peal to investors they were paper entities that had a handful of losses assigned to them in any event the desire to aid another party in tax_avoidance is no more a business_purpose than actually engaging in tax_avoidance asa investerings p’ship f 3d pincite n on the whole we find petitioners’ entire line of argument misdirected that bricolage intended to profit from the tax-shelter schemes is undisputed it would not have created these rube goldbergesque structures without receiving very large fees but the question we must answer is whether the parties to the roll fund transactions had a business_purpose apart from generating tax losses see rice’s toyota world inc f 2d pincite by creating a structure with precisely offsett- ing option payout terms and settlement exchange rates fixed in advance bricolage and deutsche bank ensured that the roll funds could not possibly enjoy an eco- nomic profit by intentionally eliminating any possibility of profit bricolage de- monstrated that it had no business_purpose apart from generating tax losses first for the pops investors and then for itself and mr beer in form the roll fund transactions generated hundreds of millions of dollars of purported losses but in substance they merely circulated cash between the partnerships and deutsche bank according to a series of prearranged steps see bank of n y mellon corp t c pincite these transactions could not have produced a profit and were not animated by any business_purpose apart from tax_avoidance finding as we do that the transactions lacked economic_substance we will sustain respondent’s disallowance of the loss deductions claimed by the roll fund partnerships d accuracy-related_penalties in each fpaa respondent asserted accuracy-related_penalties under sec_6662 sec_6751 provides no penalty under this title shall be assessed unless the initial de- termination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determination or such higher level official as the secretary may designate we recently held that a taxpayer challenging an accuracy-related_penalty may properly raise in a pre-assessment posture respondent’s alleged noncompli- ance with the supervisory-approval requirement of sec_6751 see graev t c at __ slip op pincite although that was a deficiency case involving taxation of individuals the logic of our opinion applies equally to a tefra case such as this when a penalty is asserted in a notice_of_deficiency or in an fpaa the commissioner must secure supervisory approval for the penalty before issuing that notice to the taxpayer see chai f 3d pincite in dynamo holdings ltd p’ship v commissioner t c __ __ slip op pincite date we held that the commissioner has no burden of pro- duction under sec_7491 with respect to a penalty asserted against a partner- ship see sec_7491 placing burden of production on the secretary with re- spect to the liability of any individual for any penalty thus in a tefra part- nership proceeding such as this respondent has no burden of production under sec_7491 and petitioners have the burden of proving that no penalty should apply see rule a welch u s pincite 126_tc_191 116_tc_438 following the completion of post-trial briefing we granted petitioners’ mo- tion to amend their pleadings to assert as a defense to the accuracy-related penal- ties respondent’s alleged lack of compliance with sec_6751 we invited re- spondent to file a motion to reopen the record to submit evidence on this point but he declined to do so stating respondent does not have the written approval of either the immediate supervisor of the individual who made the initial determi- nation to assert an accuracy-related_penalty or of a higher level official de- signated by the secretary section b requires written approval of an initial penalty deter- mination no later than the date the irs issues the notice_of_deficiency or files an answer or amended answer asserting such penalty chai f 3d pincite in the instant cases the initial penalty determinations were set forth in the fpaas and respondent has conceded that the irs did not secure written supervisory approval of the penalties before those notices were issued to petitioners in light of petitioners’ having properly raised this issue and respondent’s concession we find that the irs did not comply with sec_6751 respondent contends that he satisfied the requirements of sec_6751 by amending his answers to reassert the accuracy-related_penalties and by securing supervisory approval for those amendments we are unable to accept this argu- ment sec_6751 requires written supervisory approval for the initial deter- mination of a penalty assessment in the instant cases the initial determination of the accuracy-related_penalties was made before the date on which those penal- ties were included in the fpaas because the requisite supervisory approval was not secured at that time the irs did not comply with the statutory requirement allowing respondent to cure an admitted violation of sec_6751 by re- asserting penalties in an amended pleading would frustrate congress’ purpose in enacting this statute see s rept no pincite 1998_3_cb_537 expressing congress’ belief that penalties should only be imposed where appropriate and not as a bargaining chip chai f 3d pincite noting that congress intended to prevent irs agents from threatening unjustified penalties to encourage taxpayers to settle the accuracy-related_penalties determined by the irs therefore are not sustained to reflect the foregoing appropriate decisions will be entered
